STONE, Judge,
concurring specially.
Although I concur in the opinion, I would recede from Anders and Hunter to the extent that they are construed as mandating a finding of due process violation simply by virtue of the use of a government agent who is performing substantial assistance in anticipation of a resulting benefit. The use of informants under “horizontal” substantial assistance agreements is now authorized by the legislature. Under such circumstances, it can hardly be considered outrageous misconduct.